Citation Nr: 0007686	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchitis / pneumonia.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
June 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Entitlement to service connection for bronchitis and 
pneumonia was denied by the Board in February 1995.

2.  Evidence submitted by the appellant since the February 
1995 Board decision, which denied service connection for 
bronchitis and pneumonia, is cumulative and redundant.

3.  There is no competent medical evidence linking the 
appellant's current bilateral hearing loss disability to 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The Board decision, which denied entitlement to service 
connection for bronchitis and pneumonia, is final.  38 
U.S.C.A. § 7104(b) (West 1991).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for bronchitis and 
pneumonia.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 
C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The claim of service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bronchitis/Pneumonia

In March 1994, service connection for bronchitis and 
pneumonia was denied.  The appellant appealed the denial, and 
the Board denied the claim in February 1995.  A that time, 
the Board noted that the service records were negative for 
evidence of bronchitis and pneumonia.  There was post service 
evidence of acute pneumonia shortly after service and a 1950 
notation of bronchitis.  The record also included the 
veteran's claim for service connection and statements 
advanced in support of that claim.  That decision is final.  
However, a claim may be reopened upon the submission of new 
and material evidence.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted. 38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:  [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the February 1995 
Board decision.  When determining whether the evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge, supra.  First, VA must determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Id.

Evidence submitted or associated with the claims file in 
relation to service connection for bronchitis and pneumonia 
consisted of a VA outpatient treatment record dated October 
1995, a March 1996 VA X-ray, a May 1996 VA X-ray, a March 
1998 RO hearing transcript and a private doctor's letter 
dated, March 1998.  

A VA outpatient treatment record dated October 1995 showed 
that the appellant was seen for allergies.  The assessment 
was bronchitis, resolved.  

The March 1996 VA X-ray revealed left maxillary sinusitis was 
well as as left ethmoid sinusitis.  The other sinuses were 
clear.  The lateral chest X-ray showed old healed rib 
fractures on the right and there was thought to be slight 
infiltrate in the left lower lobe.  The examiner noted that 
the appellant had not taken a good inspiration.  

The May 1996 VA X-ray revealed very mild mucoperiosteal 
thickening in the floor of the right and left maxillary 
sinuses and anterior and middle ethmoid sinuses.  The frontal 
sinuses were subinvoluted, the sphenoid sinus was clear and 
the osteomeatal units were normal.  The middle and inferior 
turbinates on the side were somewhat prominent compared to 
that on the right side and did not suggest mucoperiosteal 
thickening.  There was a septal deviation to the right 
however no fluid level was identified.  No osseous 
destruction was noted and the nasal vault was intact.  The 
impression was very mild mucoperiosteal thickening at the 
maxillary and ethmoid sinuses.  

At the March 1998 RO hearing the appellant testified that his 
bronchitis was due to a bad flu that he had in service.  He 
stated that he was treated in service for his problem.  The 
appellant indicated that he was exposed to a lot of sand, 
dust and sun while stationed in North Africa.  He reported 
using a pulmonary machine to sleep and using inhalers.  The 
appellant testified that he saw a doctor immediately after 
service, in 1947, for breathing problems and that later, he 
had VA treatment.  He stated that he was in poor health.  The 
appellant's wife testified that the appellant suffered sinus 
problems frequently.  His son testified the appellant had 
bronchial problems and bad sinuses.

In a letter dated, March 1998, a private doctor wrote that he 
had been the appellant's physician for many years.  The 
private doctor reported frequent episodes of sinusitis and 
bronchitis.  He indicated that he reviewed the appellant's 
service records where the appellant was exposed to sand 
storms in Africa during World War II.  The private doctor 
stated that it is a known medical fact that sandstorms can 
act as irritating factor and cause inflammatory changes in 
the upper respiratory ways.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

In regard to the claim for pneumonia, the prior record had 
established a post service diagnosis of pneumonia.  However, 
there was no competent evidence linking pneumonia to service.  
Since that determination, the veteran has not presented 
competent evidence of residuals of pneumonia or competent 
evidence linking residuals of pneumonia to service.  
Therefore, the evidentiary defects that existed at the time 
of the prior decision have not been cured.  The evidence 
submitted in support of this part of the petition to reopen 
is not material.

The VA outpatient treatment record dated October 1995, the 
March 1996 VA X-ray nor the May 1996 VA X-ray did not show 
that the appellant currently has residuals of pneumonia and 
do not relate bronchitis to an inservice event.  The private 
doctor's March 1998 letter does not indicate that current 
bronchitis was related to inservice sand.  He stated that the 
appellant has had bronchitis.  He also noted that sand could 
be an irritant.  However, the private doctor did not state 
that the appellant's bronchitis was due to service.  This 
evidence does not constitute new and material evidence.  
38 C.F.R. § 3.156(a).  Similarly, remote VA treatment records 
that confirm a diagnosis of bronchitis are not new and 
material.  When the Board had last addressed the issue, the 
record had established a post service diagnosis of 
bronchitis.  Evidence that merely confirms a previously 
established fact is cumulative.  According to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  

The Board finds that the appellant's contentions and 
testimony are not new and material and are simply cumulative 
of evidence, which was previously of record.  The appellant 
had previously stated and testified that his bronchitis was 
due to a bad flu that he had in service.  His testimony and 
contentions provide no basis for reopening the claim, as he 
had previously asserted such facts.  Although he asserts that 
his bronchitis and pneumonia are related to service, he is 
not competent to make such a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements and testimony cannot serve as a basis to 
reopen his claim for service connection for bronchitis and 
pneumonia.  

In the February 1995 decision, the Board stated that the 
appellant had not submitted medical evidence supporting his 
contention that he had either chronic bronchitis or residuals 
of pneumonia related to his active service.  Consequently the 
Board found that the appellant had not met the initial burden 
of submitting a well-grounded claim with regard to either 
issue.  At the time of the February 1995 Board decision there 
was no evidence of bronchitis or pneumonia in service.  An 
acute episode of pneumonia was noted more than one month 
after the appellant's separation from service.  Post service 
diagnoses of record included bronchitis.  However, there was 
no competent medical evidence of a nexus between bronchitis 
and service.  

None of the additional evidence listed above presents 
competent evidence of a diagnosis of bronchitis during 
service, competent evidence of a nexus between the current 
diagnosis of bronchitis and service, or establishes that the 
appellant currently has residuals of pneumonia.  Thus, none 
of the prior evidentiary defects at the time of the February 
1995 Board decision have been cured to warrant a reopening of 
the claim.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for 
bronchitis or pneumonia or whether VA has fulfilled its duty 
to assist.  See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in February 1998, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

II.  Hearing Loss

The appellant alleged that his bilateral hearing loss is due 
to his service.  Specifically, he alleged that exposure to 
loud noises from rifles, machine guns grenades and mortars 
caused his current bilateral hearing loss.  The appellant 
testified at the March 1998 Regional Office hearing that he 
was an infantryman in World War II and that the constant 
exposure to artillery fire caused his hearing to deteriorate.

The Board observes that the veteran's service records 
establish that he was a rifleman.  He had been in no battles 
or campaigns.  Therefore, the Board concludes that the 
veteran was not in combat and is not entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991).  However, 
his qualification record establishes that loaded and fired 
automatic weapons and was able to use weapons such as a 
pistol, grenade launcher, rocket launcher and hand grenades.  
Therefore, on a factual basis, the Board accepts that the 
veteran was exposed to noise during service.  38 U.S.C.A. § 
1154(a) (West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303 
(1999).  Service connection for sensorineural hearing loss 
may be granted if manifest to a compensable degree within 1 
year of separation from service.  However, the veteran is 
under an obligation to establish a well-grounded claim.

In order for a claim to be well grounded there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
A claimant would not meet his burden imposed by 38 U.S.C.A. § 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

A 1971 VA examination disclosed the presence of hearing loss.  
At that time, it was noted that there was a history of 
infantry and aircraft industry.  The examiner noted that 
there was sensorineural deafness, probably secondary to 
acoustic trauma.  Subsequent examinations have confirmed the 
presence of hearing loss disability.

The claim for service connection for hearing loss disability 
is not well grounded.  There is no competent evidence of 
hearing loss or hearing loss disability during active service 
or sensorineural hearing loss within 1 year of separation 
from service.  The appellant's active service ended in June 
1947; hearing loss was first shown in 1971.  This case is 
devoid of medical opinions linking the appellant's current 
hearing disability to his active service.  Although the 1971 
examiner noted that there was a history of the infantry, it 
was also noted that there was a history of the aircraft 
industry.  The impression that the hearing loss was probably 
due to acoustic trauma was not related to either event.  
Therefore, there remains an absence of a nexus to service.  
Stated differently, the examiner identified more than one 
risk factor without establishing a particular cause of the 
hearing loss.

At the March 1998 RO hearing the appellant testified that he 
believes he has a hearing loss due to noise exposure during 
service in World War II.  However, the appellant, is a layman 
and he is not competent to establish that a remote post 
service finding of hearing loss disability is due to noise 
exposure.  We also note that the appellant's statements, even 
when accepted as true, do not establish continuity of 
symptomatology.  Although there is evidence of post service 
disability, there is no competent nexus of the disability to 
service.  Therefore, the claim is not well grounded.


ORDER

The petition to reopen the claim for service connection for 
bronchitis/pneumonia is denied.  Entitlement to service 
connection for bilateral hearing loss disability is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

